Citation Nr: 0119679	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-09 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for diabetes mellitus.

3.  Whether there was clear and unmistakable error in July 
1984 and January 1985 rating decisions which denied service 
connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Oakland Regional Office (RO).  By November 1999 
rating decision, the RO denied service connection for heart 
disease, claimed secondary to service-connected PTSD.  By 
December 1999 rating decision, the RO determined that July 
1984 and January 1985 rating decisions denying service 
connection for PTSD were not clearly and unmistakably 
erroneous.  By March 2000 rating decision, the RO denied 
service connection for diabetes mellitus.  In February 2001, 
the veteran testified at a Board hearing at the RO on these 
issues.

It is noted that in a March 2000 rating decision, the RO 
denied service connection for numerous disabilities, 
including hematuria, a disability of the knees, residuals of 
hook worm infestation, porphyria cutanea tarda, and 
peripheral neuropathy.  In addition, the RO denied a 
compensable rating for malaria and special monthly 
compensation based on the need for regular aid and attendance 
of another person or due to being housebound.  In February 
2001, the veteran filed a Notice of Disagreement with the RO 
decision.  As the record currently before the Board contains 
no indication that a Statement of the Case on these issues 
has been issued, additional action by the RO is required as 
set forth below in the Remand portion of this decision.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).


FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam era and the record contains a current diagnosis of 
diabetes mellitus.

2.  The July 1984 and January 1985 rating decisions were 
supported by the evidence then of record and it is not shown 
that the applicable statutory and regulatory provisions 
existing at the time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  Diabetes mellitus may be presumed to have been incurred 
in active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000), 66 Fed. Reg. 23,166-169 (May 
8, 2001) (to be codified at 38 C.F.R. § 3.309(e)).

2.  The July 1984 and January 1985 rating decisions do not 
contain clear and unmistakable error.  38 C.F.R. § 3.105(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board concludes that VA has fully met its 
statutory obligations to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), with respect to his claims 
of service connection for diabetes mellitus and clear and 
unmistakable error in July 1984 and January 1985 rating 
decisions.  

Regarding VA's duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, the 
Board notes that the RO has informed the him of the reasons 
and bases for the denial of his claims and the types of 
evidence which would substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
Statements of the Case, and the Supplemental Statement of the 
Case were sufficient to comply with VA's notification 
requirements.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103). 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  Regarding the claim of 
service connection for diabetes mellitus, the Board finds 
that the RO has requested all relevant treatment records 
identified by the veteran.  Also of record are his service 
medical records.  

Although the veteran did not undergo a VA medical examination 
in connection with his claim of service connection for 
diabetes mellitus, the Board finds that there is more than 
sufficient evidence of record to decide his claim properly.  
A medical examination is not necessary to decide the claim.  
Moreover, in light of the favorable decision below, further 
development and expending of VA's resources is not warranted.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Regarding the issue of clear and unmistakable error in the 
July 1984 and January 1985 rating decisions, under the facts 
of this case, the Board finds that the duty to assist is 
largely superfluous because a claim of clear and unmistakable 
error is decided on the basis of the law and evidence as they 
existed at the time of the decision.  See Pierce v. Principi 
240 F.3d 1348, 1353 (Fed. Cir. 2001); see also Disabled Am. 
Veterans v. Gober, 234 F.3d 682, 697 (Fed. Cir. 2000).  
Additionally, VA's General Counsel has recently held that VA 
is not required to develop evidence to support a clear and 
unmistakable error claim.  Rather, it is a claimant who 
carries the burden of proving that VA committed a clear and 
unmistakable error in the prior decision.  See VA O.G.C. 
Prec. Op. No. 12-2001 (July 6, 2001).  

Again, it is noted that the RO has informed the veteran by 
its rating decision and the Statements of the Case of the 
evidence needed to substantiate his claim for clear and 
unmistakable error, and has also advised him of the evidence 
it has obtained.  The Board finds that these efforts have 
resulted in compliance with the notice and duty to assist 
requirements of the VCAA.  

In light of all of these considerations, the Board finds that 
it is not prejudicial to the veteran to proceed to adjudicate 
the claim of service connection for diabetes mellitus and the 
issue of whether there was clear and unmistakable error in 
the July 1984 and January 1985 rating decisions, on the 
current record.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

I.  Factual Background

The veteran's service medical records show that in May 1967, 
he requested a psychiatric evaluation, stating that his 
nerves were "shot."  On examination, he reported that he 
had been in Vietnam for 111/2 months and had become 
increasingly nervous in the past two weeks.  He indicated 
that when he was in the field on a reconnaissance patrol, he 
felt shaky and slow to react and feared he would put his 
fellow servicemen in danger.  He also indicated that when he 
was in camp, he felt jumpy and had trouble sleeping.  The 
diagnosis was situational reaction with anxiety features and 
the examiner recommended that the veteran be exempt from 
patrols during his remaining weeks in Vietnam.  

The remaining service medical records are negative for 
pertinent complaints or abnormalities, including diabetes or 
a psychiatric disorder, including PTSD.  At his November 1967 
service separation medical examination, no pertinent 
abnormalities were identified on clinical evaluation.  

In January 1984, the veteran filed a claim of service 
connection for several disabilities, including PTSD.  
Attached to his application was a lengthy statement 
describing some stressful service experiences, as well as his 
current symptoms.  

In support of his claim, the RO obtained private treatment 
records identified by the veteran dated from March 1971 to 
December 1982.  The records show that he was treated during 
the period for, inter alia, hematuria, headaches, and a left 
knee disability.  The records are negative for notation of 
psychiatric disorder or diabetes mellitus.  

By April 1984 letter, the RO requested that the veteran 
furnish additional detail regarding his in-service stressors, 
including the date and place where the events occurred and 
the names of persons involved.  The RO also requested that he 
provide a statement of his employment history.  The veteran 
did not respond.  

By July 1984 rating decision, the RO granted service 
connection for malaria, and denied service connection for 
several other disabilities.  The RO also determined that the 
veteran had failed to prosecute his claim of service 
connection for PTSD, as he had not responded to the RO's 
request for information.  By November 1984 letter, the RO 
notified the veteran and his representative of its decision, 
stating that "[a] decision on your claim of service 
connection for [PTSD] has not been made since we did not 
receive a response to our letter of [April 1984]."

In a January 1985 letter, the veteran indicated that he had 
not responded to the April 1984 letter as he had already 
provided information regarding his in-service stressors at 
the time he filed his claim.  He also indicated that he had 
experienced several stressful events since service, including 
a near drowning, a car accident, a divorce, and an incident 
in which the veteran "almost blew [himself] up" with 
dynamite.  

By January 1985 rating decision, the RO denied service 
connection for PTSD, stating that such disability, if 
present, was unrelated to service.  The RO also noted that 
the veteran had described several post-service stressors.  By 
February 1985 letter, the RO notified the veteran of its 
decision, stating that service connection for PTSD was not 
warranted "because the condition is shown not to be related 
to your military service."  There is no indication that the 
February 1985 notification letter was returned by the postal 
authorities as undeliverable.  Nonetheless, the veteran did 
not appeal the RO decision within the applicable time period.  

On February 13, 1992, the veteran's request to reopen his 
claim of service connection for PTSD was received at the RO.  
On the veteran's claim, it was noted that he had filed an 
informal claim by telephone on January 29, 1992.  

In connection with his claim, the veteran was afforded a VA 
psychiatric examination in April 1992 at which the diagnosis 
was PTSD, delayed onset, chronic, moderate.  The examiner 
indicated that the veteran had reported that he had 
participated in many combat operations in Vietnam and had 
been involved in many life-threatening situations.  He 
further noted that the veteran had not previously received 
treatment for PTSD and that his current condition was 
unstable.  

By December 1992 rating decision, the RO granted service 
connection for PTSD, effective January 29, 1992.  An initial 
30 percent rating was assigned.  The veteran appealed the RO 
determination, claiming that he was entitled to a 100 percent 
rating for PTSD.  He also claimed that the effective date of 
his award "should be back to my original claim filed January 
1984, based on VA error."  In particular, he argued that the 
July 1984 rating decision had been in error as it failed to 
consider a May 1967 service medical record showing complaints 
of jumpiness and trouble sleeping.  He also argued that the 
RO should have developed his claim in 1984 and 1985 based on 
the evidence he submitted.  

In December 1993, the veteran had a VA psychiatric 
examination, after which the examiner determined that he had 
moderate to severe PTSD with resulting significant impairment 
in psychosocial and occupational functioning.  Also reviewed 
by the RO were records from the veteran's private therapist 
showing treatment for PTSD.  

By October 1994 rating decision, the RO increased the rating 
for the veteran's PTSD to 100 percent, effective January 29, 
1992.  The RO also determined that an earlier effective date 
for the award of service connection for PTSD was not 
warranted as the July 1984 rating decision denying service 
connection for PTSD had not been clearly and unmistakably 
erroneous.  The veteran was notified of the decision by 
October 1994 letter.  Later that month, the RO issued a 
Statement of the Case addressing the issue of clear and 
unmistakable error in the July 1984 rating decision.  The 
veteran did not file a substantive appeal within the 
applicable time period.  

In January 1999, the veteran filed a claim of service 
connection for a heart disability, claiming that his 
condition had been caused by his PTSD.  In support of his 
claim, he submitted VA and private clinical records dated 
from November 1994 to August 1999, showing treatment for 
hypertension, atherosclerotic coronary artery disease, PTSD, 
and diabetes mellitus.  

By October 1999 rating decision, the RO denied service 
connection for heart disease, finding that the record 
contained no evidence showing a relationship between the 
veteran's post-service heart disease and his service-
connected PTSD.  The veteran appealed the RO determination, 
claiming that his service medical records demonstrated 
evidence of great stress due to PTSD and that his heart 
disease was related to that stress.  The veteran also renewed 
his assertion that the July 1984 rating decision denying 
service connection for PTSD had been clearly and unmistakably 
erroneous in that the RO had failed to develop his claim.  He 
also claimed that the January 1985 rating decision was 
clearly and unmistakably erroneous and advanced identical 
arguments to those previously advanced.  

By December 1999 rating decision, the RO determined that the 
July 1984 and January 1985 rating decisions denying service 
connection for PTSD had not been clearly and unmistakably 
erroneous.  The veteran duly appealed the RO determination.  

In February 2001, he testified at a Board hearing at the RO 
and argued that his service medical records showed that in 
1967, he had all the symptoms of PTSD.  He indicated that he 
applied for service connection for PTSD in 1984 and 1985, but 
that his claims were denied.  He stated that he could not 
remember why he did not appeal the RO decisions, but assumed 
it was because he was "waiting to hear from the VA."  He 
indicated that he had not had treatment for PTSD or other 
psychiatric disability until the 1990s, when he started 
seeing a VA psychiatrist.  His representative argued that the 
RO had committed clear and unmistakable error in 1984 and 
1985 in that had they looked at the service medical records, 
they would have seen that he was treated for a psychiatric 
condition.  He argued that an error was made in not observing 
the positive association between the in-service treatment and 
his claim for PTSD and conducting proper development 
procedures thereafter.

II.  Service connection for diabetes mellitus

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2000).

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including diabetes mellitus) become manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In addition, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and 
certain specified soft-tissue sarcomas.  38 C.F.R. § 3.309(e) 
(2000).

In addition, effective July 9, 2001, Type II diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes) 
was added to the list of diseases subject to presumptive 
service connection under 38 C.F.R. § 3.309(e).  See 66 Fed. 
Reg. 23,166-169 (May 8, 2001).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 59 
Fed. Reg. 341-46 (Jan. 4, 1994).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

In this case, the veteran's service medical records are 
entirely silent regarding any complaint or finding of 
diabetes.  Likewise, the post-service medical evidence of 
record is negative for any notation of diabetes for many 
years after service separation.  The Board notes that the 
medical evidence of record is in conflict regarding the date 
of onset of the veteran's diabetes.  Private clinical records 
indicate that his diabetes was first diagnosed in the Spring 
of 1998.  However, VA clinical records show treatment for 
diabetes in 1994 and a January 1999 VA clinical record notes 
that the veteran had diabetes for the past 10 years.  

In any event, however, the record consistently shows that the 
veteran's diabetes was not present in service or for many 
years thereafter.  Moreover, there is no indication, nor does 
the veteran contend, that he experienced symptoms of diabetes 
on a continuous basis following his service separation.  
Finally, the Board observes that the competent medical 
evidence of record contains no indication that the veteran's 
diabetes mellitus is related to his period of active service 
or any service-connected disability.  Thus, the Board finds 
that service connection for diabetes on a direct or secondary 
basis is not warranted.  See 38 C.F.R. § 3.303, 3.310 (2000).

However, as noted above, effective July 9, 2001, VA added 
diabetes mellitus to the list of diseases presumptively 
connected with exposure to Agent Orange.  See 66 Fed. Reg. 
23,166-169 (May 8, 2001) (to be codified at 38 C.F.R. 
§ 3.309(e)).  This amendment implements a decision of the 
Secretary that there is a positive association between 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era and the subsequent development of Type 2 
diabetes.  

Under 38 CFR § 3.307(a)(6)(iii), a veteran who served in 
Vietnam and develops a disease listed in § 3.309(e) is 
presumed to have been exposed to herbicides.  In this case, 
the record clearly shows that the veteran served in Vietnam 
in 1967.  Moreover, the record contains competent medical 
evidence of a current diagnosis of diabetes mellitus, which 
has shown to be compensably disabling.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913.  In view of the foregoing, the 
Board finds that service connection for diabetes mellitus on 
a presumptive basis is warranted.  

III.  Whether there was clear and unmistakable error in July 
1984 and January 1985 rating decisions which denied service 
connection for PTSD.

Under 38 C.F.R. § 3.105(a) (2000), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2000).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
"error" cannot be considered valid clear and unmistakable 
error claims.  Id. at 43-44.  Also, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The U.S. Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination.  
First, either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Second, the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)); see also VA O.G.C. Prec. Op. No. 12-95 (May 10, 
1995), 60 Fed. Reg. 43186 (1995).

In order to determine whether the July 1984 and January 1985 
rating decisions contained clear and unmistakable error, a 
review of the law and evidence which was before the rating 
board at that time must be undertaken.  38 C.F.R. § 3.104(a).  
As noted, "[a] determination that there was 'clear and 
unmistakable error' must be based on the record that existed 
at the time of the prior...decision."  Russell, supra at 314 
(emphasis added).  In other words, the Board cannot apply the 
benefit of hindsight to its evaluation of the RO's actions in 
July 1984 and January 1985.  

The applicable law and regulation in effect at the time of 
the July 1984 and January 1985 rating decision provided that 
in order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 C.F.R. § 3.303 (1984).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1984).  It is noted that the 
provisions of 38 C.F.R. § 3.304(f), were not in effect.

As set forth above, the RO initially determined in a July 
1984 decision that the veteran had failed to prosecute his 
claim of service connection for PTSD as he had not responded 
to an April 1984 letter requesting additional detail 
regarding his stressors.  The veteran does not dispute this 
fact, but argues that he did not respond as he had already 
provided the RO with a statement of his stressors which, in 
his judgment, was sufficient.  Nonetheless, after receiving 
notification of that July 1984 decision, he submitted an 
additional statement outlining his stressors, including 
several post-service stressors.  By January 1985 rating 
decision, the RO denied his claim of service connection for 
PTSD on the basis that such disability, if present, was 
unrelated to military service.  

The record shows that the veteran was notified of that 
decision by February 1985 letter.  However, he did not submit 
a substantive appeal within the allotted time.  Thus, the 
July 1984 and January 1985 rating decisions became final.  38 
U.S.C. § 4005(c) (1984) (currently 38 U.S.C.A. § 7105(c) 
(West 1991)); 38 C.F.R. §§ 3.104(a), 19.192, (1984) 
(currently 38 C.F.R. § 20.1100 (2000)).

It is noted that the veteran has recently implied that he did 
not receive notification of the July 1984 and January 1985 
rating decisions.  However, the record on appeal contains 
copies of those notification letters and there is absolutely 
no indication that those letters were returned as 
undeliverable.  The law presumes the regularity of the 
administrative process in the absence of clear evidence to 
the contrary.  See Jones v. West, 12 Vet. App. 98 (1998); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).  In this regard, the Court 
has held that the statements of a claimant, standing alone, 
are not sufficient to rebut the presumption of regularity in 
RO operations.  YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995).  Therefore, absent any evidence 
other than the veteran's assertions, the Board must presume 
that the veteran was properly notified of the July 1984 and 
January 1985 rating decisions.  

The veteran now claims that there was clear and unmistakable 
error in those rating decisions.  In essence, he contends 
that the unappealed July 1984 and January 1985 rating 
decisions were clearly and unmistakably erroneous because the 
evidence of record at the time of these rating decisions 
provided a sufficient basis on which to award service 
connection for PTSD.  In particular, he claims that the RO 
failed to consider a May 1967 service medical record showing 
treatment for a psychiatric disorder.  He also argued that 
the RO should have developed his claim further based on the 
evidence he had submitted.  

As noted, however, determinations as to whether clear and 
unmistakable error is shown in a prior decision are based on 
evidence of record at the time of the decision in question.  
In this case, the record at the RO at the time of the July 
1984 and January 1985 decisions contained the veteran's 
service medical records, including the May 1967 treatment 
record referenced by the veteran.  However, this record 
reflects a diagnosis of situational reaction, not PTSD, and 
the remaining evidence of record was entirely negative for 
evidence of PTSD, war neurosis, battle fatigue, or similar 
findings.  Moreover, the additional medical evidence of 
record at the time of those decisions included no reference 
to a psychiatric disability, including PTSD.  

Effective April 11, 1980, PTSD was included as a diagnostic 
entity in VA's Schedule for Rating Mental Disorders.  
However, despite recognition of such as a disability, no 
medical professional diagnosed the veteran with PTSD at any 
time prior to the January 1985 rating decision.  A grant of 
service connection requires a competent diagnosis of the 
disability for which service connection is claimed.  
38 C.F.R. § 3.303.  The facts as of record in July 1984 and 
January 1985 did not include a diagnosis of PTSD.  Thus, 
denial of service connection was consistent with and 
supported by application of the extant law to those facts, 
and no clear and unmistakable error exists in those rating 
decisions.  

In reaching this decision, the Board has considered the 
veteran's contentions to the effect that although the record 
did not contain a diagnosis of PTSD at the time of the July 
1984 and January 1985 rating decisions, the evidence of 
record at that time, namely a May 1967 service medical record 
showing a diagnosis of situational reaction, nonetheless 
contained evidence of symptomatology manifest in the veteran 
which the RO should have recognized as PTSD.  

However, in order to hold that the July 1984 and January 1985 
rating decisions were clearly and unmistakably erroneous, it 
would have to be concluded that the evidence of record at the 
time those decisions were rendered was such that the only 
possible conclusion was that the veteran had PTSD which was 
incurred in service.  As set forth above, however, PTSD was 
not diagnosed until 1992.  Accordingly, the July 1984 and 
January 1985 rating decisions cannot be found to be clearly 
and unmistakably erroneous based on evidence that did not 
exist at that time.  Consequently, evidence entering the 
record after the July 1984 or January 1985 rating decisions, 
cannot provide the basis to conclude that those 
determinations were clearly and unmistakably erroneous.  See 
also Henry v. Derwinski, 2 Vet. App. 88, 90 (1992) (a new 
medical diagnosis that 'corrects' an earlier diagnosis ruled 
on by previous adjudicators is the kind of 'error' that could 
not be considered an error in the original adjudication).  

To the extent that he has argued that the record before the 
RO in July 1984 and January 1985 was sufficient to warrant 
service connection for PTSD, the Board notes that such an 
allegation at best constitutes no more than an expression of 
disagreement with how the RO weighed or evaluated the 
evidence.  Any allegations regarding how the RO weighed or 
evaluated the facts of the case cannot form the basis of a 
clear and unmistakable error claim.  See Russell, 3 Vet. App. 
at 313-14 (1992) (for there to be a valid claim of clear and 
unmistakable error, the claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated).  

To the extent that the veteran argues error in the July 1984 
and January 1985 rating decisions in that the RO failed to 
develop his claim, the Board notes that a breach by VA of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error because such a breach creates only an 
incomplete record rather than an incorrect one.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994).  Simply put, there is 
no way of knowing what such an examination would have 
yielded, so it could not be concluded that it would have 
manifestly changed the outcome.  Hazan v. Gober, 10 Vet. App. 
511, 522-23 (1997) (citing Russell v. Principi, 3 Vet. App. 
310, 315 (1992).  

For the reasons set forth above, the Board must conclude that 
there is no clear and unmistakable error in the July 1984 or 
January 1985 rating decisions.  Based on the evidence that 
existed at that time, the Board cannot find that any 
undebatable error existed that, had it not been made, would 
have manifestly change the outcome at the time of this rating 
determination.  Accordingly, the veteran's claim must fail.


ORDER

Service connection for diabetes mellitus is granted.

The July 1984 and January 1985 rating decisions did not 
contain clear and unmistakable error; the benefit sought on 
appeal is denied.


REMAND

The veteran has also claimed service connection for heart 
disease, secondary to his service-connected PTSD.  Under the 
applicable criteria, a disability which is proximately due to 
or the result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2000).  

In this case, the record reveals that the RO has denied the 
veteran's claim of service connection for heart disease on 
the basis that it was not well grounded.  In particular, the 
RO has determined that the record contained no medical 
evidence establishing a relationship between the veteran's 
current heart disease and his service-connected PTSD.  

However, since the RO last reviewed the veteran's claim, 
there has been a significant change in law with enactment of 
VCAA which eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  

The new law provides that in the case of a claim for 
disability compensation, the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  An examination or 
opinion is necessary to make a decision on a claim when the 
record contains competent evidence that the claimant has a 
current  disability, indicates that the disability or 
symptoms may be associated with the claimant's active 
military service, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
Id.  

In this case, the Board finds that a medical examination and 
opinion is necessary to determine the etiology of the 
veteran's heart disease, including whether there is a 
relationship between his current heart disease and his 
service-connected PTSD.  

In addition, the Board notes that at his February 2001 
hearing, the veteran testified that his private 
endocrinologist, his private cardiologist, and his VA 
psychiatrist had all advised him that his heart disease was 
secondary to his service-connected PTSD.  The veteran 
indicated that he had already submitted all treatment records 
from these physicians.  When asked whether he had asked them 
to provide a statement regarding the etiology of his heart 
disease, he indicated that he had asked his private 
physicians to do so, but didn't know "whether they had 
complied with it or not."  He indicated that his VA 
psychiatrist had refused as he was "not qualified" to make 
a statement on a heart condition.

The Court has held that a hearing officer has a regulatory 
duty, under 38 C.F.R. § 3.103(c)(2) (2000), to suggest the 
submission of evidence that the claimant may have overlooked 
and which would be of advantage to his position.  See Stuckey 
v. West, 13 Vet. App. 163, 195 (1999); Constantino v. West, 
12 Vet. App. 517 (1999).  Here, the Board hereby advises the 
veteran that the record contains no statement from these 
physicians supporting his theory that his heart disease is 
related to his PTSD.  He is advised that such evidence would 
be beneficial to his claim.  

Finally, it is noted that by March 2000 decision, the RO 
denied service connection for numerous disabilities, 
including hematuria, a disability of the knees, residuals of 
hook worm infestation, porphyria cutanea tarda, and 
peripheral neuropathy.  Also, the RO denied a compensable 
rating for malaria and special monthly compensation based on 
the need for regular aid and attendance of another person or 
due to being housebound.  In February 2001, the veteran filed 
Notice of Disagreement with the RO decision.  However, the 
record now before the Board contains no indication that a 
Statement of the Case on these issues has been issued.  Thus, 
a remand for this action is necessary.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following:  

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issues of 
entitlement to service connection for 
hematuria, a disability of the knees, 
residuals of hook worm infestation, 
porphyria cutanea tarda, and peripheral 
neuropathy, as well as a compensable 
rating for malaria and special monthly 
compensation based on the need for 
regular aid and attendance of another 
person or due to being housebound.  The 
Statement of the Case should include all 
relevant law pertaining to the claim.  
The veteran must be advised of the time 
limit in which to file a substantive 
appeal.  38 C.F.R. § 20.302(b).  These 
issues should then be returned to the 
Board for further consideration, only if 
an appeal is perfected.

2.  The RO should contact the veteran and 
afford him the opportunity to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers who may possess additional 
records pertinent to his claim of service 
connection for heart disease.  After 
securing any necessary authorization for 
the release of medical information, the 
RO should attempt to obtain copies of 
those treatment records identified by the 
veteran that have not been previously 
secured.

3.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be scheduled 
for VA medical examination for the 
purpose of obtaining an opinion as to the 
nature and etiology of his current heart 
disease.  The claims folder must be made 
available to the examiner for review in 
conjunction with the medical examination.  
The examiner should be requested to 
provide an opinion as to the diagnosis of 
any heart disease found on examination, 
as well as whether it is at least as 
likely as not that any such heart disease 
is causally related to the veteran's 
military service, any incident therein, 
or any service-connected disability, 
including PTSD.  A complete rationale for 
all opinion expressed by the examiner 
should be provided.

4.  The RO should then review the claims 
files to ensure that all development 
requested above has been completed.  In 
particular, the RO should review the 
requested medical report to ensure it is 
responsive to and in compliance with this 
remand.  If not, remedial action should 
be taken.  Stegall v. West, 11 Vet. App. 
268 (1998).  Also, the RO must review the 
claims file and ensure that all 
notification and development action 
required by VCAA is complete.  

Then, the RO should again review the claim.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided an appropriate Supplemental 
Statement of the Case and an opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes). 



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



